


Exhibit 10.7

 

 

[g237662ke01i001.jpg]

 

Initials: Interested Party 

           

Accuray 

           

 

 

 

 

 

 

 

 

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is effective as of             ,
2009 by and between Accuray Incorporated, a Delaware corporation (the
“Company”), and                                         (“Indemnitee”).

 


A.           THE COMPANY RECOGNIZES THE CONTINUED DIFFICULTY IN OBTAINING
LIABILITY INSURANCE FOR ITS DIRECTORS, OFFICERS, EMPLOYEES, CONTROLLING PERSONS,
FIDUCIARIES AND OTHER AGENTS AND AFFILIATES, THE SIGNIFICANT INCREASES IN THE
COST OF SUCH INSURANCE AND THE GENERAL REDUCTIONS IN THE COVERAGE OF SUCH
INSURANCE.


 


B.             THE COMPANY FURTHER RECOGNIZES THE SUBSTANTIAL INCREASE IN
CORPORATE LITIGATION IN GENERAL, SUBJECTING DIRECTORS, OFFICERS, EMPLOYEES,
CONTROLLING PERSONS, FIDUCIARIES AND OTHER AGENTS AND AFFILIATES TO EXPENSIVE
LITIGATION RISKS AT THE SAME TIME AS THE AVAILABILITY AND COVERAGE OF LIABILITY
INSURANCE HAS BEEN SEVERELY LIMITED.


 


C.             THE CURRENT PROTECTION AVAILABLE TO DIRECTORS, OFFICERS,
EMPLOYEES, CONTROLLING PERSONS, FIDUCIARIES AND OTHER AGENTS AND AFFILIATES OF
THE COMPANY MAY NOT BE ADEQUATE UNDER THE PRESENT CIRCUMSTANCES, AND DIRECTORS,
OFFICERS, EMPLOYEES, CONTROLLING PERSONS, FIDUCIARIES AND OTHER AGENTS AND
AFFILIATES OF THE COMPANY (OR PERSONS WHO MAY BE ALLEGED OR DEEMED TO BE THE
SAME), INCLUDING THE INDEMNITEE, MAY NOT BE WILLING TO CONTINUE TO SERVE OR BE
ASSOCIATED WITH THE COMPANY IN SUCH CAPACITIES WITHOUT ADDITIONAL PROTECTION.


 


D.            THE COMPANY (A) DESIRES TO ATTRACT AND RETAIN THE INVOLVEMENT OF
HIGHLY QUALIFIED PERSONS, SUCH AS INDEMNITEE, TO SERVE AND BE ASSOCIATED WITH
THE COMPANY, AND (B) ACCORDINGLY, WISHES TO PROVIDE FOR THE INDEMNIFICATION AND
ADVANCEMENT OF EXPENSES TO THE INDEMNITEE TO THE MAXIMUM EXTENT PERMITTED BY
LAW.


 


E.              IN VIEW OF THE CONSIDERATIONS SET FORTH ABOVE, THE COMPANY
DESIRES THAT INDEMNITEE SHALL BE INDEMNIFIED AND ADVANCED EXPENSES BY THE
COMPANY AS SET FORTH HEREIN. IN CONSIDERATION OF THE MUTUAL PROMISES AND
COVENANTS CONTAINED HEREIN, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, THE PARTIES HERETO AGREE AS FOLLOWS:

 


1.                                      CERTAIN DEFINITIONS.


 

(a)                                  “Change in Control” shall be deemed to have
occurred if, on or after the date of this Agreement, (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company acting in such capacity or a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company

 

INDEMNIFICATION AGREEMENT STD 03.25.09

 

ACCURAY CONFIDENTIAL

[First Name Last Name] – [MM.DD.YY]

 

 

 

1

--------------------------------------------------------------------------------


 

 

Initials: Interested Party 

           

 

Accuray 

           

 


REPRESENTING MORE THAN 50% OF THE TOTAL VOTING POWER REPRESENTED BY THE
COMPANY’S THEN OUTSTANDING VOTING SECURITIES (AS DEFINED BELOW), (II) DURING ANY
PERIOD OF TWO (2) CONSECUTIVE YEARS, INDIVIDUALS WHO AT THE BEGINNING OF SUCH
PERIOD CONSTITUTE THE BOARD OF DIRECTORS OF THE COMPANY AND ANY NEW DIRECTOR
WHOSE ELECTION BY THE BOARD OF DIRECTORS OR NOMINATION FOR ELECTION BY THE
COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO THIRDS (2/3) OF
THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF
THE PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO
APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY THEREOF, OR (III) THE
STOCKHOLDERS OF THE COMPANY APPROVE A MERGER OR CONSOLIDATION OF THE COMPANY
WITH ANY OTHER CORPORATION OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD
RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR
THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING
CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY) AT LEAST 80% OF THE
TOTAL VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH
SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, OR
(IV) THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION OF
THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY OF (IN
ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF
THE COMPANY’S ASSETS.


 

(b)           “Claim” shall mean with respect to a Covered Event (as defined
below):  any threatened, asserted, pending or completed action, suit, proceeding
or alternative dispute resolution mechanism, or any hearing, inquiry or
investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other.


 

(c)           References to the “Company” shall include, in addition to Accuray
Incorporated, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which Accuray Incorporated
(or any of its wholly owned subsidiaries) is a party, which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if Indemnitee is
or was a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.


 

(d)           “Covered Event” shall mean any event or occurrence related to the
fact that Indemnitee is or was a director, officer, employee, agent or fiduciary
of the Company, or any subsidiary of the Company, or is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, trust or other enterprise, or
by reason of any action or inaction on the part of Indemnitee while serving in
such capacity.

 

2

--------------------------------------------------------------------------------


 

 

Initials: Interested Party 

           

 

Accuray 

           

 

(e)           “Expenses” shall mean any and all direct and indirect costs,
losses, claims, damages, fees, expenses and liabilities, joint or several
(including attorneys’ fees and all other costs, expenses and obligations
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, to be a witness
in or to participate in, any action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation), judgments, fines,
penalties and amounts paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred, of any Claim and any federal, state, local or
foreign taxes imposed on the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement.

 

(f)            “Expense Advance” shall mean a payment to Indemnitee pursuant to
Section 3 of Expenses in advance of the settlement of or final judgement in any
action, suit, proceeding or alternative dispute resolution mechanism, hearing,
inquiry or investigation, which constitutes a Claim.

 

(g)           “Independent Legal Counsel” shall mean an attorney or firm of
attorneys, selected in accordance with the provisions of Section 2(d) hereof,
who shall not have otherwise performed services for the Company or Indemnitee
within the last three (3) years (other than with respect to matters concerning
the rights of Indemnitee under this Agreement, or of other indemnitees under
similar indemnity agreements).

 

(h)           References to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.

 

(i)            “Reviewing Party” shall mean, subject to the provisions of
Section 2(d), any person or body appointed by the Board of Directors in
accordance with applicable law to review the Company’s obligations hereunder and
under applicable law, which may include a member or members of the Company’s
Board of Directors, Independent Legal Counsel or any other person or body not a
party to the particular Claim for which Indemnitee is seeking indemnification,
exoneration or hold harmless rights.

 

(j)            “Section” refers to a section of this Agreement unless otherwise
indicated.

 

(k)           “Voting Securities” shall mean any securities of the Company that
vote generally in the election of directors.

 

3

--------------------------------------------------------------------------------


 

 

Initials: Interested Party 

           

 

Accuray 

           

 


2.                                      INDEMNIFICATION.


 


(A)                                  INDEMNIFICATION OF EXPENSES.  SUBJECT TO
THE PROVISIONS OF SECTION 2(B) BELOW, THE COMPANY SHALL INDEMNIFY, EXONERATE OR
HOLD HARMLESS INDEMNITEE FOR EXPENSES TO THE FULLEST EXTENT PERMITTED BY LAW IF
INDEMNITEE WAS OR IS OR BECOMES A PARTY TO OR WITNESS OR OTHER PARTICIPANT IN,
OR IS THREATENED TO BE MADE A PARTY TO OR WITNESS OR OTHER PARTICIPANT IN, ANY
CLAIM (WHETHER BY REASON OF OR ARISING IN PART OUT OF A COVERED EVENT),
INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES INCURRED IN CONNECTION
WITH OR IN RESPECT OF SUCH EXPENSES.


 

(b)           Review of Indemnification Obligations.  Notwithstanding the
foregoing, in the event any Reviewing Party shall have determined (in a written
opinion, in any case in which Independent Legal Counsel is the Reviewing Party)
that Indemnitee is not entitled to be indemnified, exonerated or held harmless
hereunder under applicable law, (i) the Company shall have no further obligation
under Section 2(a) to make any payments to Indemnitee not made prior to such
determination by such Reviewing Party and (ii) the Company shall be entitled to
be reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
Expenses theretofore paid in indemnifying, exonerating or holding harmless
Indemnitee (within thirty (30) days after such determination); provided,
however, that if Indemnitee has commenced or thereafter commences legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee is entitled to be indemnified, exonerated or held harmless hereunder
under applicable law, any determination made by any Reviewing Party that
Indemnitee is not entitled to be indemnified hereunder under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expenses theretofore paid in indemnifying, exonerating or
holding harmless Indemnitee until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed).  Indemnitee’s obligation to reimburse the Company for any Expenses
shall be unsecured and no interest shall be charged thereon.


 


(C)                                  INDEMNITEE RIGHTS ON UNFAVORABLE
DETERMINATION; BINDING EFFECT.  IF ANY REVIEWING PARTY DETERMINES THAT
INDEMNITEE SUBSTANTIVELY IS NOT ENTITLED TO BE INDEMNIFIED, EXONERATED OR HELD
HARMLESS HEREUNDER IN WHOLE OR IN PART UNDER APPLICABLE LAW, INDEMNITEE SHALL
HAVE THE RIGHT TO COMMENCE LITIGATION SEEKING AN INITIAL DETERMINATION BY THE
COURT OR CHALLENGING ANY SUCH DETERMINATION BY SUCH REVIEWING PARTY OR ANY
ASPECT THEREOF, INCLUDING THE LEGAL OR FACTUAL BASES THEREFOR, AND, SUBJECT TO
THE PROVISIONS OF SECTION 15, THE COMPANY HEREBY CONSENTS TO SERVICE OF PROCESS
AND TO APPEAR IN ANY SUCH PROCEEDING.  ABSENT SUCH LITIGATION, ANY DETERMINATION
BY ANY REVIEWING PARTY SHALL BE CONCLUSIVE AND BINDING ON THE COMPANY AND
INDEMNITEE.


 


(D)                                 SELECTION OF REVIEWING PARTY; CHANGE IN
CONTROL.  IF THERE HAS NOT BEEN A CHANGE IN CONTROL, ANY REVIEWING PARTY SHALL
BE SELECTED BY THE BOARD OF DIRECTORS, AND IF THERE HAS BEEN SUCH A CHANGE IN
CONTROL (OTHER THAN A CHANGE IN CONTROL WHICH HAS BEEN APPROVED BY A MAJORITY OF
THE COMPANY’S BOARD OF DIRECTORS WHO WERE DIRECTORS IMMEDIATELY PRIOR TO SUCH
CHANGE IN CONTROL), ANY REVIEWING PARTY WITH RESPECT TO ALL MATTERS THEREAFTER
ARISING CONCERNING INDEMNITEE’S INDEMNIFICATION, EXONERATION OR HOLD HARMLESS
RIGHTS FOR EXPENSES UNDER THIS

 

4

--------------------------------------------------------------------------------


 

 

Initials: Interested Party 

           

 

Accuray 

           

 


AGREEMENT OR ANY OTHER AGREEMENT OR UNDER THE COMPANY’S CERTIFICATE OF
INCORPORATION OR BYLAWS AS NOW OR HEREAFTER IN EFFECT, OR UNDER ANY OTHER
APPLICABLE LAW, IF DESIRED BY INDEMNITEE, SHALL BE INDEPENDENT LEGAL COUNSEL
SELECTED BY THE INDEMNITEE AND APPROVED BY COMPANY (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD). SUCH COUNSEL, AMONG OTHER THINGS, SHALL RENDER ITS
WRITTEN OPINION TO THE COMPANY AND INDEMNITEE AS TO WHETHER AND TO WHAT EXTENT
INDEMNITEE WOULD BE ENTITLED TO BE INDEMNIFIED, EXONERATED OR HELD HARMLESS
HEREUNDER UNDER APPLICABLE LAW AND THE COMPANY AGREES TO ABIDE BY SUCH OPINION. 
THE COMPANY AGREES TO PAY THE REASONABLE FEES OF THE INDEPENDENT LEGAL COUNSEL
REFERRED TO ABOVE AND TO FULLY INDEMNIFY, EXONERATE AND HOLD HARMLESS SUCH
COUNSEL AGAINST ANY AND ALL EXPENSES (INCLUDING ATTORNEYS’ FEES), CLAIMS,
LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ITS
ENGAGEMENT PURSUANT HERETO.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE COMPANY SHALL NOT BE REQUIRED TO PAY EXPENSES OF MORE THAN ONE
INDEPENDENT LEGAL COUNSEL IN CONNECTION WITH ALL MATTERS CONCERNING A SINGLE
INDEMNITEE, AND SUCH INDEPENDENT LEGAL COUNSEL SHALL BE THE INDEPENDENT LEGAL
COUNSEL FOR ANY OR ALL OTHER INDEMNITEES UNLESS (I) THE COMPANY OTHERWISE
DETERMINES OR (II) ANY INDEMNITEE SHALL PROVIDE A WRITTEN STATEMENT SETTING
FORTH IN DETAIL A REASONABLE OBJECTION TO SUCH INDEPENDENT LEGAL COUNSEL
REPRESENTING OTHER INDEMNITEES.


 


(E)                                  MANDATORY PAYMENT OF EXPENSES. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OTHER THAN SECTION 10
HEREOF, TO THE EXTENT THAT INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE DISMISSAL OF AN ACTION WITHOUT
PREJUDICE, IN DEFENSE OF ANY CLAIM, INDEMNITEE SHALL BE INDEMNIFIED, EXONERATED
AND HELD HARMLESS AGAINST ALL EXPENSES INCURRED BY INDEMNITEE IN CONNECTION
THEREWITH.


 


(F)                                    CONTRIBUTION.  IF THE INDEMNIFICATION,
EXONERATION OR HOLD HARMLESS RIGHTS PROVIDED FOR IN THIS AGREEMENT IS FOR ANY
REASON HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN
INDEMNITEE, THEN IN LIEU OF INDEMNIFYING, EXONERATING OR HOLDING HARMLESS
INDEMNITEE THEREUNDER, THE COMPANY SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY INDEMNITEE AS A RESULT OF SUCH EXPENSES (I) IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND
INDEMNITEE, OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT
PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT
ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE
FAULT OF THE COMPANY AND INDEMNITEE IN CONNECTION WITH THE ACTION OR INACTION
WHICH RESULTED IN SUCH EXPENSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  IN CONNECTION WITH THE REGISTRATION OF THE COMPANY’S
SECURITIES, THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND INDEMNITEE SHALL
BE DEEMED TO BE IN THE SAME RESPECTIVE PROPORTIONS THAT THE NET PROCEEDS FROM
THE OFFERING (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY AND INDEMNITEE,
IN EACH CASE AS SET FORTH IN THE TABLE ON THE COVER PAGE OF THE APPLICABLE
PROSPECTUS, BEAR TO THE AGGREGATE PUBLIC OFFERING PRICE OF THE SECURITIES SO
OFFERED.  THE RELATIVE FAULT OF THE COMPANY AND INDEMNITEE SHALL BE DETERMINED
BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A
MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY OR INDEMNITEE AND
THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY
TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.

 

5

--------------------------------------------------------------------------------


 

 

Initials: Interested Party 

           

 

Accuray 

           

 


THE COMPANY AND INDEMNITEE AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTION PURSUANT TO THIS SECTION 2(F) WERE DETERMINED BY PRO RATA OR BY ANY
OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE EQUITABLE
CONSIDERATIONS REFERRED TO IN THE IMMEDIATELY PRECEDING PARAGRAPH.  IN
CONNECTION WITH THE REGISTRATION OF THE COMPANY’S SECURITIES, IN NO EVENT SHALL
INDEMNITEE BE REQUIRED TO CONTRIBUTE ANY AMOUNT UNDER THIS SECTION 2(F) IN
EXCESS OF THE NET PROCEEDS RECEIVED BY INDEMNITEE FROM ITS SALE OF SECURITIES
UNDER SUCH REGISTRATION STATEMENT.  NO PERSON FOUND GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(1) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT FOUND GUILTY OF
SUCH FRAUDULENT MISREPRESENTATION.


 


3.                                      EXPENSE ADVANCES.


 


(A)                                  OBLIGATION TO MAKE EXPENSE ADVANCES.  THE
COMPANY SHALL MAKE EXPENSE ADVANCES TO INDEMNITEE UPON RECEIPT OF A WRITTEN
UNDERTAKING BY OR ON BEHALF OF THE INDEMNITEE TO REPAY SUCH AMOUNTS IF IT SHALL
ULTIMATELY BE DETERMINED THAT THE INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED,
EXONERATED OR HELD HARMLESS THEREFOR BY THE COMPANY.


 


(B)                                 FORM OF UNDERTAKING.  ANY WRITTEN
UNDERTAKING BY THE INDEMNITEE TO REPAY ANY EXPENSE ADVANCES HEREUNDER SHALL BE
UNSECURED AND NO INTEREST SHALL BE CHARGED THEREON.


 


4.                                      PROCEDURES FOR INDEMNIFICATION AND
EXPENSE ADVANCES.


 


(A)                                  TIMING OF PAYMENTS.  ALL PAYMENTS OF
EXPENSES (INCLUDING WITHOUT LIMITATION EXPENSE ADVANCES) BY THE COMPANY TO THE
INDEMNITEE PURSUANT TO THIS AGREEMENT SHALL BE MADE TO THE FULLEST EXTENT
PERMITTED BY LAW AS SOON AS PRACTICABLE AFTER WRITTEN DEMAND BY INDEMNITEE
THEREFOR IS PRESENTED TO THE COMPANY, BUT IN NO EVENT LATER THAN FORTY-FIVE (45)
DAYS AFTER SUCH WRITTEN DEMAND BY INDEMNITEE IS PRESENTED TO THE COMPANY, EXCEPT
IN THE CASE OF EXPENSE ADVANCES, WHICH SHALL BE MADE NO LATER THAN TWENTY (20)
DAYS AFTER SUCH WRITTEN DEMAND BY INDEMNITEE IS PRESENTED TO THE COMPANY.


 


(B)                                 NOTICE/COOPERATION BY INDEMNITEE. 
INDEMNITEE SHALL, AS A CONDITION PRECEDENT TO INDEMNITEE’S RIGHT TO BE
INDEMNIFIED, EXONERATED OR HELD HARMLESS OR INDEMNITEE’S RIGHT TO RECEIVE
EXPENSE ADVANCES UNDER THIS AGREEMENT, GIVE THE COMPANY NOTICE IN WRITING AS
SOON AS PRACTICABLE OF ANY CLAIM MADE AGAINST INDEMNITEE FOR WHICH
INDEMNIFICATION, EXONERATION OR HOLD HARMLESS RIGHT WILL OR COULD BE SOUGHT
UNDER THIS AGREEMENT.  NOTICE TO THE COMPANY SHALL BE DIRECTED TO THE PRESIDENT
OR CHIEF EXECUTIVE OFFICER OF THE COMPANY AT THE ADDRESS SHOWN ON THE SIGNATURE
PAGE OF THIS AGREEMENT (OR SUCH OTHER ADDRESS AS THE COMPANY SHALL DESIGNATE IN
WRITING TO INDEMNITEE).  IN ADDITION, INDEMNITEE SHALL GIVE THE COMPANY SUCH
INFORMATION AND COOPERATION AS IT MAY REASONABLY REQUIRE AND AS SHALL BE WITHIN
INDEMNITEE’S POWER.


 

(c)           No Presumptions; Burden of Proof.  For purposes of this Agreement,
the termination of any Claim by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a

 

6

--------------------------------------------------------------------------------


 

 

Initials: Interested Party 

           

 

Accuray 

           

 


PRESUMPTION THAT INDEMNITEE DID NOT MEET ANY PARTICULAR STANDARD OF CONDUCT OR
HAVE ANY PARTICULAR BELIEF OR THAT A COURT HAS DETERMINED THAT INDEMNIFICATION,
EXONERATION OR HOLD HARMLESS RIGHT IS NOT PERMITTED BY THIS AGREEMENT OR
APPLICABLE LAW.  IN ADDITION, NEITHER THE FAILURE OF ANY REVIEWING PARTY TO HAVE
MADE A DETERMINATION AS TO WHETHER INDEMNITEE HAS MET ANY PARTICULAR STANDARD OF
CONDUCT OR HAD ANY PARTICULAR BELIEF, NOR AN ACTUAL DETERMINATION BY ANY
REVIEWING PARTY THAT INDEMNITEE HAS NOT MET SUCH STANDARD OF CONDUCT OR DID NOT
HAVE SUCH BELIEF, PRIOR TO THE COMMENCEMENT OF LEGAL PROCEEDINGS BY INDEMNITEE
TO SECURE A JUDICIAL DETERMINATION THAT INDEMNITEE SHOULD BE INDEMNIFIED,
EXONERATED OR HELD HARMLESS UNDER THIS AGREEMENT OR APPLICABLE LAW, SHALL BE A
DEFENSE TO INDEMNITEE’S CLAIM OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT
MET ANY PARTICULAR STANDARD OF CONDUCT OR DID NOT HAVE ANY PARTICULAR BELIEF. 
IN CONNECTION WITH ANY DETERMINATION BY ANY REVIEWING PARTY OR OTHERWISE AS TO
WHETHER THE INDEMNITEE IS ENTITLED TO BE INDEMNIFIED, EXONERATED OR HELD
HARMLESS HEREUNDER, THE BURDEN OF PROOF SHALL BE ON THE COMPANY TO ESTABLISH
THAT INDEMNITEE IS NOT SO ENTITLED.


 


(D)                                 NOTICE TO INSURERS.  IF, AT THE TIME OF THE
RECEIPT BY THE COMPANY OF A NOTICE OF A CLAIM PURSUANT TO SECTION 4(B) HEREOF,
THE COMPANY HAS LIABILITY INSURANCE IN EFFECT WHICH MAY COVER SUCH CLAIM, THE
COMPANY SHALL GIVE PROMPT NOTICE OF THE COMMENCEMENT OF SUCH CLAIM TO THE
INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE RESPECTIVE
POLICIES.  THE COMPANY SHALL THEREAFTER TAKE ALL NECESSARY OR DESIRABLE ACTION
TO CAUSE SUCH INSURERS TO PAY, ON BEHALF OF THE INDEMNITEE, ALL AMOUNTS PAYABLE
AS A RESULT OF SUCH CLAIM IN ACCORDANCE WITH THE TERMS OF SUCH POLICIES.


 

(e)           Selection of Counsel.  In the event the Company shall be obligated
hereunder to provide indemnification, exoneration or hold harmless rights for or
make any Expense Advances with respect to the Expenses of any Claim, the
Company, if appropriate, shall be entitled to assume the defense of such Claim
with counsel approved by Indemnitee (which approval shall not be unreasonably
withheld) upon the delivery to Indemnitee of written notice of the Company’s
election to do so.  After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees or expenses of
separate counsel subsequently employed by or on behalf of Indemnitee with
respect to the same Claim; provided, however, that (i) Indemnitee shall have the
right to employ Indemnitee’s separate counsel in any such Claim at Indemnitee’s
expense and (ii) if (A) the employment of separate counsel by Indemnitee has
been previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of Indemnitee’s separate counsel shall be Expenses for which Indemnitee may
receive indemnification, exoneration or hold harmless rights or Expense Advances
hereunder.  The Company shall have the right to conduct such defense as it sees
fit in its sole discretion, including the right to settle any claim, action or
proceeding against Indemnitee without the consent of Indemnitee, provided that
the terms of such settlement include either: (i) a full release of Indemnitee by
the claimant from all liabilities or potential liabilities under such claim; or
(ii), in the event such full release is not obtained, the terms of such
settlement do not limit any indemnification, exoneration or hold harmless right
Indemnitee may now, or hereafter,

 

7

--------------------------------------------------------------------------------


 

 

Initials: Interested Party 

           

 

Accuray 

           

 


BE ENTITLED TO UNDER THIS AGREEMENT, THE COMPANY’S CERTIFICATE OF INCORPORATION,
BYLAWS, ANY AGREEMENT, ANY VOTE OF STOCKHOLDERS OR DISINTERESTED DIRECTORS, THE
GENERAL CORPORATION LAW OF THE STATE OF DELAWARE (THE “DGCL”) OR OTHERWISE.


 


5.                                      ADDITIONAL INDEMNIFICATION RIGHTS;
NONEXCLUSIVITY.


 


(A)                                  SCOPE.  THE COMPANY HEREBY AGREES TO
INDEMNIFY, EXONERATE AND HOLD HARMLESS THE INDEMNITEE TO THE FULLEST EXTENT
PERMITTED BY LAW, NOTWITHSTANDING THAT SUCH INDEMNIFICATION, EXONERATION OR HOLD
HARMLESS RIGHT IS NOT SPECIFICALLY AUTHORIZED BY THE OTHER PROVISIONS OF THIS
AGREEMENT, THE COMPANY’S CERTIFICATE OF INCORPORATION, THE COMPANY’S BYLAWS OR
BY STATUTE.  IN THE EVENT OF ANY CHANGE AFTER THE DATE OF THIS AGREEMENT IN ANY
APPLICABLE LAW, STATUTE OR RULE WHICH EXPANDS THE RIGHT OF A DELAWARE
CORPORATION TO INDEMNIFY, EXONERATE OR HOLD HARMLESS A MEMBER OF ITS BOARD OF
DIRECTORS OR AN OFFICER, EMPLOYEE, AGENT OR FIDUCIARY, IT IS THE INTENT OF THE
PARTIES HERETO THAT INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE GREATER
BENEFITS AFFORDED BY SUCH CHANGE.  IN THE EVENT OF ANY CHANGE IN ANY APPLICABLE
LAW, STATUTE OR RULE WHICH NARROWS THE RIGHT OF A DELAWARE CORPORATION TO
INDEMNIFY, EXONERATE OR HOLD HARMLESS A MEMBER OF ITS BOARD OF DIRECTORS OR AN
OFFICER, EMPLOYEE, AGENT OR FIDUCIARY, SUCH CHANGE, TO THE EXTENT NOT OTHERWISE
REQUIRED BY SUCH LAW, STATUTE OR RULE TO BE APPLIED TO THIS AGREEMENT, SHALL
HAVE NO EFFECT ON THIS AGREEMENT OR THE PARTIES’ RIGHTS AND OBLIGATIONS
HEREUNDER EXCEPT AS SET FORTH IN SECTION 10(A) HEREOF.


 


(B)                                 NONEXCLUSIVITY.  THE INDEMNIFICATION,
EXONERATION OR HOLD HARMLESS RIGHTS AND THE PAYMENT OF EXPENSE ADVANCES PROVIDED
BY THIS AGREEMENT SHALL BE IN ADDITION TO ANY RIGHTS TO WHICH INDEMNITEE MAY BE
ENTITLED UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION, ITS BYLAWS, ANY OTHER
AGREEMENT, ANY VOTE OF STOCKHOLDERS OR DISINTERESTED DIRECTORS, THE DGCL, OR
OTHERWISE.  THE INDEMNIFICATION, EXONERATION OR HOLD HARMLESS RIGHTS AND THE
PAYMENT OF EXPENSE ADVANCES PROVIDED UNDER THIS AGREEMENT SHALL CONTINUE AS TO
INDEMNITEE FOR ANY ACTION TAKEN OR NOT TAKEN WHILE SERVING IN AN INDEMNIFIED,
EXONERATED OR HELD HARMLESS CAPACITY EVEN THOUGH SUBSEQUENT THERETO INDEMNITEE
MAY HAVE CEASED TO SERVE IN SUCH CAPACITY.


 


6.                                      NO DUPLICATION OF PAYMENTS.  THE COMPANY
SHALL NOT BE LIABLE UNDER THIS AGREEMENT TO MAKE ANY PAYMENT IN CONNECTION WITH
ANY CLAIM MADE AGAINST INDEMNITEE TO THE EXTENT INDEMNITEE HAS OTHERWISE
ACTUALLY RECEIVED PAYMENT (UNDER ANY INSURANCE POLICY, PROVISION OF THE
COMPANY’S CERTIFICATE OF INCORPORATION, BYLAWS OR OTHERWISE) OF THE AMOUNTS
OTHERWISE PAYABLE HEREUNDER.


 


7.                                      PARTIAL INDEMNIFICATION.  IF INDEMNITEE
IS ENTITLED UNDER ANY PROVISION OF THIS AGREEMENT TO INDEMNIFICATION,
EXONERATION OR HOLD HARMLESS RIGHTS BY THE COMPANY FOR SOME OR A PORTION OF
EXPENSES INCURRED IN CONNECTION WITH ANY CLAIM, BUT NOT, HOWEVER, FOR THE TOTAL
AMOUNT THEREOF, THE COMPANY SHALL NEVERTHELESS INDEMNIFY, EXONERATE OR HOLD
HARMLESS INDEMNITEE FOR THE PORTION OF SUCH EXPENSES TO WHICH INDEMNITEE IS
ENTITLED.


 


8.                                      MUTUAL ACKNOWLEDGMENT.  BOTH THE COMPANY
AND INDEMNITEE ACKNOWLEDGE THAT IN CERTAIN INSTANCES, FEDERAL LAW OR APPLICABLE
PUBLIC POLICY MAY PROHIBIT THE COMPANY FROM INDEMNIFYING, EXONERATING OR HOLDING
HARMLESS ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR

 

8

--------------------------------------------------------------------------------

 

 

Initials: Interested Party 

           

 

Accuray 

           

 


FIDUCIARIES UNDER THIS AGREEMENT OR OTHERWISE.  INDEMNITEE UNDERSTANDS AND
ACKNOWLEDGES THAT THE COMPANY MAY BE REQUIRED IN THE FUTURE TO UNDERTAKE WITH
THE SECURITIES AND EXCHANGE COMMISSION TO SUBMIT THE QUESTION OF
INDEMNIFICATION, EXONERATION OR HOLD HARMLESS RIGHTS TO A COURT IN CERTAIN
CIRCUMSTANCES FOR A DETERMINATION OF THE COMPANY’S RIGHT UNDER PUBLIC POLICY TO
INDEMNIFY, EXONERATE OR HOLD HARMLESS INDEMNITEE.


 


9.                                      LIABILITY INSURANCE.  TO THE EXTENT THE
COMPANY MAINTAINS LIABILITY INSURANCE APPLICABLE TO DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR FIDUCIARIES, INDEMNITEE SHALL BE COVERED BY SUCH POLICIES
IN SUCH A MANNER AS TO PROVIDE INDEMNITEE THE SAME RIGHTS AND BENEFITS AS ARE
PROVIDED TO THE MOST FAVORABLY INSURED OF THE COMPANY’S DIRECTORS, IF INDEMNITEE
IS A DIRECTOR; OR OF THE COMPANY’S OFFICERS, IF INDEMNITEE IS NOT A DIRECTOR OF
THE COMPANY BUT IS AN OFFICER; OR OF THE COMPANY’S KEY EMPLOYEES, AGENTS OR
FIDUCIARIES, IF INDEMNITEE IS NOT AN OFFICER OR DIRECTOR BUT IS A KEY EMPLOYEE,
AGENT OR FIDUCIARY.


 


10.                               EXCEPTIONS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, THE COMPANY SHALL NOT BE OBLIGATED PURSUANT TO THE
TERMS OF THIS AGREEMENT:


 

(a)           Excluded Action or Omissions.  To indemnify, exonerate or hold
harmless Indemnitee for Expenses resulting from acts, omissions or transactions
for which Indemnitee is prohibited from receiving indemnification, exoneration
or hold harmless rights under this Agreement or applicable law; provided,
however, that notwithstanding any limitation set forth in this
Section 10(a) regarding the Company’s obligation to provide indemnification,
exoneration or hold harmless rights to Indemnitee shall be entitled under
Section 3 to receive Expense Advances hereunder with respect to any such Claim
unless and until a court having jurisdiction over the Claim shall have made a
final judicial determination (as to which all rights of appeal therefrom have
been exhausted or lapsed) that Indemnitee has engaged in acts, omissions or
transactions for which Indemnitee is prohibited from receiving indemnification
under this Agreement or applicable law.


 


(B)                                 CLAIMS INITIATED BY INDEMNITEE.  TO
INDEMNIFY, EXONERATE OR HOLD HARMLESS OR MAKE EXPENSE ADVANCES TO INDEMNITEE
WITH RESPECT TO CLAIMS INITIATED OR BROUGHT VOLUNTARILY BY INDEMNITEE AND NOT BY
WAY OF DEFENSE, COUNTERCLAIM OR CROSS CLAIM, EXCEPT (I) WITH RESPECT TO ACTIONS
OR PROCEEDINGS BROUGHT TO ESTABLISH OR ENFORCE AN INDEMNIFICATION, EXONERATION
OR HOLD HARMLESS RIGHT UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT OR INSURANCE
POLICY OR UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS NOW OR
HEREAFTER IN EFFECT RELATING TO CLAIMS FOR COVERED EVENTS, (II) IN SPECIFIC
CASES IF THE BOARD OF DIRECTORS HAS APPROVED THE INITIATION OR BRINGING OF SUCH
CLAIM, OR (III) AS OTHERWISE REQUIRED UNDER SECTION 145 OF THE DGCL, REGARDLESS
OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH
INDEMNIFICATION, EXONERATION, HOLD HARMLESS RIGHT, EXPENSE ADVANCES OR INSURANCE
RECOVERY, AS THE CASE MAY BE.


 


(C)                                  LACK OF GOOD FAITH.  TO INDEMNIFY,
EXONERATE OR HOLD HARMLESS INDEMNITEE FOR ANY EXPENSES INCURRED BY THE
INDEMNITEE WITH RESPECT TO ANY ACTION INSTITUTED (I) BY INDEMNITEE TO ENFORCE OR
INTERPRET THIS AGREEMENT, IF A COURT HAVING JURISDICTION OVER SUCH ACTION
DETERMINES AS PROVIDED IN SECTION 13 THAT EACH OF THE MATERIAL ASSERTIONS MADE
BY THE

 

9

--------------------------------------------------------------------------------


 

 

Initials: Interested Party 

           

 

Accuray 

           

 


INDEMNITEE AS A BASIS FOR SUCH ACTION WAS NOT MADE IN GOOD FAITH OR WAS
FRIVOLOUS, OR (II) BY OR IN THE NAME OF THE COMPANY TO ENFORCE OR INTERPRET THIS
AGREEMENT, IF A COURT HAVING JURISDICTION OVER SUCH ACTION DETERMINES AS
PROVIDED IN SECTION 13 THAT EACH OF THE MATERIAL DEFENSES ASSERTED BY INDEMNITEE
IN SUCH ACTION WAS MADE IN BAD FAITH OR WAS FRIVOLOUS.


 

(d)           Claims Under Section 16(b).  To indemnify, exonerate or hold
harmless Indemnitee for expenses and the payment of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or any similar successor
statute; provided, however, that notwithstanding any limitation set forth in
this Section 10(d) regarding the Company’s obligation to provide indemnification
or exoneration or hold harmless, Indemnitee shall be entitled under Section 3 to
receive Expense Advances hereunder with respect to any such Claim unless and
until a court having jurisdiction over the Claim shall have made a final
judicial determination (as to which all rights of appeal therefrom have been
exhausted or lapsed) that Indemnitee has violated said statute.


 


11.                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN COUNTERPARTS AND BY FACSIMILE OR ELECTRONIC TRANSMISSION, EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL AND ALL OF WHICH, TOGETHER, SHALL CONSTITUTE ONE
INSTRUMENT.


 


12.                               BINDING EFFECT; SUCCESSORS AND ASSIGNS.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, INCLUDING ANY
DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, SPOUSES,
HEIRS, AND PERSONAL AND LEGAL REPRESENTATIVES.  THE COMPANY SHALL REQUIRE AND
CAUSE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL, SUBSTANTIALLY ALL, OR A SUBSTANTIAL PART, OF
THE BUSINESS AND/OR ASSETS OF THE COMPANY, BY WRITTEN AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO INDEMNITEE, EXPRESSLY TO ASSUME AND AGREE TO PERFORM
THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD
BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE.  THIS AGREEMENT
SHALL CONTINUE IN EFFECT REGARDLESS OF WHETHER INDEMNITEE CONTINUES TO SERVE AS
A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY (AS APPLICABLE) OF THE COMPANY
OR OF ANY OTHER ENTERPRISE AT THE COMPANY’S REQUEST.


 

13.          Expenses Incurred in Action Relating to Enforcement or
Interpretation.  In the event that any action is instituted by Indemnitee under
this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be indemnified for all Expenses incurred by Indemnitee with
respect to such action (including without limitation attorneys’ fees),
regardless of whether Indemnitee is ultimately successful in such action, unless
as a part of such action a court having jurisdiction over such action makes a
final judicial determination (as to which all rights of appeal therefrom have
been exhausted or lapsed) that each of the material assertions made by
Indemnitee as a basis for such action was not made in good faith or was
frivolous; provided, however, that until such final judicial determination is
made, Indemnitee shall be entitled under Section 3 to receive payment of Expense
Advances hereunder with respect to such action.  In the

 

10

--------------------------------------------------------------------------------


 

 

Initials: Interested Party 

           

 

Accuray 

           

 

event of an action instituted by or in the name of the Company under this
Agreement to enforce or interpret any of the terms of this Agreement, Indemnitee
shall be entitled to be indemnified, exonerated or held harmless for all
Expenses incurred by Indemnitee in defense of such action (including without
limitation costs and expenses incurred with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material defenses asserted by Indemnitee in such action
was made in bad faith or was frivolous; provided, however, that until such final
judicial determination is made, Indemnitee shall be entitled under Section 3 to
receive payment of Expense Advances hereunder with respect to such action.


 


14.                               NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED DULY GIVEN (I) IF DELIVERED BY HAND AND SIGNED FOR BY THE PARTY
ADDRESSED, ON THE DATE OF SUCH DELIVERY, OR (II) IF MAILED BY DOMESTIC CERTIFIED
OR REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD BUSINESS DAY AFTER THE
DATE POSTMARKED.  ADDRESSES FOR NOTICE TO EITHER PARTY ARE AS SHOWN ON THE
SIGNATURE PAGE OF THIS AGREEMENT OR AS SUBSEQUENTLY MODIFIED BY WRITTEN NOTICE.


 


15.                               CONSENT TO JURISDICTION.  THE COMPANY AND
INDEMNITEE EACH HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE FOR ALL PURPOSES IN CONNECTION WITH ANY ACTION OR
PROCEEDING WHICH ARISES OUT OF OR RELATES TO THIS AGREEMENT AND AGREE THAT ANY
ACTION INSTITUTED UNDER THIS AGREEMENT SHALL BE COMMENCED, PROSECUTED AND
CONTINUED ONLY IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE IN AND FOR KENT
COUNTY, WHICH SHALL BE THE EXCLUSIVE AND ONLY PROPER FORUM FOR ADJUDICATING SUCH
A CLAIM.


 


16.                               SEVERABILITY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE SEVERABLE IN THE EVENT THAT ANY OF THE PROVISIONS HEREOF
(INCLUDING ANY PROVISION WITHIN A SINGLE SECTION, PARAGRAPH OR SENTENCE) ARE
HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR OTHERWISE
UNENFORCEABLE, AND THE REMAINING PROVISIONS SHALL REMAIN ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED BY LAW.  FURTHERMORE, TO THE FULLEST EXTENT POSSIBLE,
THE PROVISIONS OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION EACH PORTION OF
THIS AGREEMENT CONTAINING ANY PROVISION HELD TO BE INVALID, VOID OR OTHERWISE
UNENFORCEABLE, THAT IS NOT ITSELF INVALID, VOID OR UNENFORCEABLE) SHALL BE
CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT MANIFESTED BY THE PROVISION HELD
INVALID, ILLEGAL OR UNENFORCEABLE.


 


17.                               CHOICE OF LAW.  THIS AGREEMENT, AND ALL
RIGHTS, REMEDIES, LIABILITIES, POWERS AND DUTIES OF THE PARTIES TO THIS
AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.


 


18.                               SUBROGATION.  IN THE EVENT OF PAYMENT UNDER
THIS AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO
ALL OF THE RIGHTS OF RECOVERY OF INDEMNITEE FROM ANY INSURANCE POLICY PURCHASE
BY THE COMPANY, WHO SHALL EXECUTE ALL DOCUMENTS REQUIRED AND SHALL DO ALL ACTS
THAT MAY BE NECESSARY TO SECURE SUCH RIGHTS AND TO ENABLE THE COMPANY
EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS.  IN NO EVENT, HOWEVER, SHALL
THE COMPANY OR ANY

 

11

--------------------------------------------------------------------------------


 

 

Initials: Interested Party 

           

 

Accuray 

           

 


OTHER PERSON HAVE ANY RIGHT OF RECOVERY, THROUGH SUBROGATION OR OTHERWISE,
AGAINST (I) INDEMNITEE OR (II) ANY INSURANCE POLICY PURCHASED OR MAINTAINED BY
INDEMNITEE.


 


19.                               AMENDMENT AND TERMINATION.  NO AMENDMENT,
MODIFICATION, TERMINATION OR CANCELLATION OF THIS AGREEMENT SHALL BE EFFECTIVE
UNLESS IT IS IN WRITING SIGNED BY BOTH THE PARTIES HERETO.  NO WAIVER OF ANY OF
THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO BE OR SHALL CONSTITUTE A
WAIVER OF ANY OTHER PROVISIONS HEREOF (WHETHER OR NOT SIMILAR), NOR SHALL SUCH
WAIVER CONSTITUTE A CONTINUING WAIVER.


 


20.                               INTEGRATION AND ENTIRE AGREEMENT.  THIS
AGREEMENT SETS FORTH THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES HERETO AND
SUPERSEDES AND MERGES ALL PREVIOUS WRITTEN AND ORAL NEGOTIATIONS, COMMITMENTS,
UNDERSTANDINGS AND AGREEMENTS RELATING TO THE SUBJECT MATTER HEREOF BETWEEN THE
PARTIES HERETO.

 

21.                               No Construction as Employment Agreement. 
Nothing contained in this Agreement shall be construed as giving Indemnitee any
right to employment by the Company or any of its subsidiaries or affiliated
entities.

 

22.                               Additional Acts.  If for the validation of any
of the provisions in this Agreement any act, resolution, approval or other
procedure is required, the Company undertakes to cause such act, resolution,
approval or other procedure to be affected or adopted in a manner that will
enable the Company to fulfill its obligations under this Agreement.

 

12

--------------------------------------------------------------------------------


 

 

Initials: Interested Party 

           

 

Accuray 

           

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

 

ACCURAY INCORPORATED

 

 

 

 

 

By:

 

 

 

 

 

Name: Wayne Wu

 

 

 

 

Title: Chairman of the Board of Directors

 

 

 

Date:

 

 

 

 

Address:

Accuray Incorporated

 

 

1310 Chesapeake Terrace

 

 

Sunnyvale, CA 94089

 

 

Attn: General Counsel

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

INDEMNITEE:

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------
